ETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to applicant’s response filed on 10/16/2020, in which claims 1 – 18 and 20 was presented for further examination.
3.	Claims 1 – 18 and 20 are now pending in the application.  
4.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
5.	Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.(see Remarks below).

Note
6.1	 The application was re-open to properly address the applicant argument and to cite relevant column and paragraph of the cited art that was missing from the last rejection.


Remarks
7.1	As per claim 1, 8, and 15, applicant argues in substance in pages receiving, by the client device, a user input indicating a number of buckets for an output summarized histogram, processing, by the client device, the histogram to produce an aggregated 
	Examiner respectfully disagrees.
Luo is directed to summarization of database information (see para.[0012]). The histogram is used to group database information and their associated frequencies of occurrence into a multiple buckets and these buckets can be merged based on user input criteria until desired number of buckets is attained (see para.[0013]  and para.[0025]). The system includes a client and server, client and server are generally remote to each other and normally interact through a network communication (see para.[0097]). Client input a query to summarized information in a database. The received query is routed to the parser. The parser interprets the query, checks the syntax, and runs an optimizer to generate query plan to perform the request (see para.[0089] and para.[0090]).  An input parameter is provided to statistical summarizer via a user interface. The input parameter includes a desired number of buckets to be included in the summarized histogram and one or more criteria for generating the summarized histogram (see para.[0033] and claim 9). The buckets of the histogram are merged based on the input criteria until desired number of buckets are generated. The desired number of bucket are presented to the client as the summarized histogram (see Fig.2A – 2C and Claim 2).
	Luo disclosure specifying the number of buckets to be included in a histogram to be generated from the data in the database and optimize the generated histogram by reducing the histogram through merging or combining until a specified desired number of buckets is attained. The buckets may be merged based on the proximity of their associated frequencies. As clearly indicated above, input parameters that includes desired number of buckets and proximity merging of buckets are used to generate the summarized histogram.
The process disclose above are not different from the applicant’s invention.
7.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 4 and 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 2008/0260451 A1), in view of Zhang et al (US 20170235974 A1),  in view of Luo et al (US 2015/0149508 A1), and further in view of Das et al (US 2005/0223019 A1).
As per claim 1, Ding et al (US 2008/0260451 A1) discloses
A computer-implemented method, comprising: transmitting, by a client device to a remote system, a request for information in a dataset stored in the remote system (para.[0018]; “receiving a single request from the client in order to obtain the histogram data” and para.[0020]; “receiving, by the one or more processors and from a client device, a first histogram request to obtain data for a first histogram”).
in response to the request for data, receiving, at the client device and from the remote system, a histogram related to  the information in the dataset (para.[0078]; “creates the histogram at operation 712, and presents the histogram in the user interface at operation”).
	Ding does not specifically disclose Ding does not specifically disclose wherein the client device is prevented from accessing the information in the dataset.
	However, Zhang et al (US 20170235974 A1) in an analogous art discloses, 
wherein the client device is prevented from accessing the information in the dataset (para.[0024]; “privacy protector 160 may receive the dataset 135 and a query 115 and may generate an answer 165 with privacy using the dataset 135 and the query 115. The answer 165 may then be published or provided to the client device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the protecting the privacy of datasets responsive to linear queries on histograms of the system of Zhang into efficient retrieval of data from database of the system of Ding to prevent unauthorized access to confidential data in the system of Ding.
	Neither Ding nor Zhang specifically disclose receiving, by the client device
a user input indicating a number of buckets for an output summarized histogram, processing, by the client device, the histogram to produce an aggregated frequency data distribution, applying, by the client device, one or more pairwise comparison algorithms to the aggregated frequency data distribution, determining, by the client device, new bucket boundaries for the output summarized histogram based on (a) the number of buckets from the user input for the output summarized histogram, and (b) the applied one or more pairwise comparison algorithms, and generating, by the client device, the output summarized histogram with the number of determined buckets and with the new bucket boundaries.
	However, Luo et al (US 2015/0149508 A1) in an analogous art discloses,
receiving, by the client device, a user input indicating a number of buckets for an output summarized histogram (Claim 9; “receiving as input through a user interface the desired total number of buckets and the one or more criteria”).
processing, by the client device, the histogram to produce an aggregated frequency data distribution (para.[0013]; “one or more criteria that are used for combining the buckets can be associated with the indicator values in order to provide a summary ( e.g.,histogram)”, para.[0025]; “database systems can use histograms
to group table column values into "buckets" according to their frequency distribution as a summary” and para.[0026]; “fixed number of buckets for histogram,
for example, 250, can be assumed. This number may be adjusted over time”, thus, where combining bucket in the histogram is “processing … the histogram to produce aggregated data distribution”).
applying, by the client device, one or more pairwise comparison algorithms to the aggregated frequency data distribution (para.[0036]; “adjacent buckets can be selected based on the proximity of their associated frequencies. …. two adjacent buckets that have the least difference between their indicators can be selected to be combined into one (or a single) bucket ……. after one or more intermediate phases 120, a final phase 122 can yield the desired number of buckets”).
determining, by the client device, new bucket boundaries for the output summarized histogram based on (a) the number of buckets from the user input for the output summarized histogram (para.[0031]; “adjacent buckets in the arrangement can be combined into a single bucket successively based on one or more criteria to effectively reduce the total number of buckets until a desired total number of buckets is reached”, thus, combining bucket is interpreted as “determine new bucket boundary” and claim 4; “wherein the desired total number of buckets is provided as input”).
and (b) the applied one or more pairwise comparison algorithms (NOTE: para.[0067; “master AMP probes the merge of each pair of neighbor buckets in the current Result_List. Rank the possible merges of these pairs so that we can start to merge the best candidates”).
and generating, by the client device, the output summarized histogram with the number of determined buckets and with the new bucket boundaries (para.[0041]; “resulting five (5) buckets are depicted in FIG. 2C as buckets B1, B2, B3, B4 and B5 where they can serve as a summary for the distribution of the distinct values” and para.[0042]; “FIG. 3A depicts the resulting summary 302 that can be obtained”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate summarization of database information of the system of Luo into the efficient retrieval of data from database of the system of Ding and protecting the privacy of datasets responsive to linear queries on histograms of the system of Zhang to provide database statistics that accurately reflects the user intention.
	Luo discloses proximity merging of bucket based on their associated frequency which can be interpreted as pairwise comparison algorithm, however, to explicitly explain that pairwise comparison algorithm is obvious to one of ordinary skill in the art, Das et al (US 2005/0223019 A1) in an analogous art discloses,
the applied one or more pairwise comparison algorithms (para.[0063]; “construction algorithm such as the equi-depth algorithm, or the maxdiff algorithm”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Das into the combine teaching of Ding, Zhang, and Luo to efficiently generate a statistics of the data maintained in the database of the system of Ding, Zhang, and Luo for providing algorithm that can be used to process the data and generate relevant output that adequately represent the data.

As per claim 2, the rejection of claim 1 is incorporated and further Luo et al (US 2015/0149508 A1) discloses,
wherein the user input is based on an optimization strategy involving a level of memory usage for query execution based on the output summarized histogram at the client device (claim 9; “determining the desired total number of buckets by considering one or more of the following: cost of memory, storage, computational resources for maintaining a histogram, and input provided by a database administrator and/or database user”).
As per claim 3, the rejection of claim 1 is incorporated and further Das et al (US 2005/0223019 A1) discloses,
wherein the one or more pairwise comparison algorithms includes one or more maxdiff algorithms(para.[0063]; “construction algorithm such as the equi-depth algorithm, or the maxdiff algorithm”).
Claim 3 depends on claim 1, thus, the motivation of claim1 is applied to claim 3.As per claim 4, the rejection of claim 1 is incorporated and further Luo et al (US 2015/0149508 A1) discloses,
wherein the histogram includes a first number of buckets and wherein the number of buckets for the output summarized histogram is less than the first number of buckets (para.[0040]; “statistical summarizer 102 can continue to select two or more other buckets and combine them based on the minimum error criteria as a measure of the difference between their indicators until ultimately the desired number of buckets, namely, five (5) is achieved”).	The modification would be obvious to one of ordinary skill in the art at the time the invention was filed to reduce the number of buck to be displayed in order fit the item into user interface and provide compact summary that adequately represent the data.

As per claim 8, Ding et al (US 2008/0260451 A1) discloses,
A system, comprising: a memory; and one or more processors coupled to the memory and configured to: transmit, to a remote system, a request for information in a dataset stored in the remote system (para.[0018]; “receiving a single request from the client in order to obtain the histogram data” and para.[0020]; “receiving, by the one or more processors and from a client device, a first histogram request to obtain data for a first histogram”).
in response to the request for data, receive, from the remote system, a histogram related to the information in the dataset (para.[0078]; “creates the histogram at operation 712, and presents the histogram in the user interface at operation”).
	Ding does not specifically disclose wherein the client device is prevented from accessing the information in the dataset.
	However, Zhang et al (US 20170235974 A1) in an analogous art discloses, 
wherein the client device is prevented from accessing the information in the dataset (para.[0024]; “privacy protector 160 may receive the dataset 135 and a query 115 and may generate an answer 165 with privacy using the dataset 135 and the query 115. The answer 165 may then be published or provided to the client device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the protecting the privacy of datasets responsive to linear queries on histograms of the system of Zhang into efficient retrieval of data from database of the system of Ding to prevent unauthorized access to confidential data in the system of Ding.
	Neither Ding nor Zhang specifically disclose determine a number of buckets for an output summarized histogram, process the histogram to produce an aggregated frequency data distribution, apply one or more pairwise comparison algorithms to the aggregated frequency data distribution, determine new bucket boundaries for the output summarized histogram based on (a) the determined number of buckets for the output summarized histogram, and (b) the applied one or more pairwise comparison algorithms, or generate the output summarized histogram with the number of determined buckets and with the new bucket boundaries.	
However, Luo et al (US 2015/00149508 A1) in an analogous art discloses,
receive a user input specifying a number of buckets for an output summarized histogram (Claim 9; “receiving as input through a user interface the desired total number of buckets and the one or more criteria”).
wherein the user input is based on an optimization strategy involving at least one of a hardware resource or software resource of the client device (claim 8; “determining the desired total number of buckets by considering one or more of the following: cost of memory, storage, computational resources for maintaining a histogram, and input provided by a database administrator and/or database user”).
process the histogram to produce an aggregated frequency data distribution (para.[0013]; “one or more criteria that are used for combining the buckets can be associated with the indicator values in order to provide a summary ( e.g.,histogram)”, para.[0025]; “database systems can use histograms to group table column values into "buckets" according to their frequency distribution as a summary” and para.[0026]; “fixed number of buckets for histogram, for example, 250, can be assumed. This number may be adjusted over time”, thus, where combining bucket in the histogram is “processing … the histogram to produce aggregated data distribution”).
apply one or more pairwise comparison algorithms to the aggregated frequency data distribution (para.[0036]; “adjacent buckets can be selected based on the proximity of their associated frequencies. …. two adjacent buckets that have the least difference between their indicators can be selected to be combined into one (or a single) bucket ……. after one or more intermediate phases 120, a final phase 122 can yield the desired number of buckets”).
determine new bucket boundaries for the output summarized histogram based on (a) the determined number of buckets for the output summarized histogram (para.[0031]; “adjacent buckets in the arrangement can be combined into a single bucket successively based on one or more criteria to effectively reduce the total number of buckets until a desired total number of buckets is reached”, thus, combining bucket is interpreted as “determine new buck boundary”).
and (b) the applied one or more pairwise comparison algorithms (NOTE: para.[0067; “master AMP probes the merge of each pair of neighbor buckets in the current Result_List. Rank the possible merges of these pairs so that we can start to merge the best candidates”).
and generate the output summarized histogram with the number of determined buckets and with the new bucket boundaries (para.[0041]; “resulting five (5) buckets are depicted in FIG. 2C as buckets B1, B2, B3, B4 and B5 where they can serve as a summary for the distribution of the distinct values” and para.[0042]; “FIG. 3A depicts the resulting summary 302 that can be obtained”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate summarization of database information of the system of Luo into the efficient retrieval of data from database of the system of Ding and protecting the privacy of datasets responsive to linear queries on histograms of the system of Zhang to provide database statistics that accurately reflects the user intention.
	Luo discloses proximity merging of bucket based on their associated frequency which can be interpreted as pairwise comparison algorithm, however, to explicitly explain that pairwise comparison algorithm is obvious to one of ordinary skill in the art, Das et al (US 2005/0223019 A1) in an analogous art discloses,
the applied one or more pairwise comparison algorithms (para.[0063]; “construction algorithm such as the equi-depth algorithm, or the maxdiff algorithm”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Das into the combine teaching of Ding, Zhang, and Luo to efficiently generate a statistics of the data maintained in the database of the system of Ding, Zhang, and Luo for providing algorithm that can be used to process the data and generate relevant output that adequately represent the data.

As per claim 9, the rejection of claim 8 is incorporated and further Luo et al (US 20150149508 A1) discloses,
wherein the at least one of a hardware resource or software resource is a level of memory usage for query execution based on the output summarized histogram at the client device (para.[0009]; “an optimal query plan is a plan with the lowest cost (e.g., lowest response time, lowest CPU and/or I/O processing cost, lowest network processing cost). The response time can be the amount of time it takes to complete the execution of a database operation”).
 	Claim 9 depends on claim 8, thus, the motivation of claim 8 is applied to claim 9.

As per claim 10, the rejection of claim 8 is incorporated and further Das et al (US 2005/0223019 A1) discloses,
wherein the one or more pairwise comparison algorithms (para.[0063]; “construction algorithm such as the equi-depth algorithm, or the maxdiff algorithm”).
Claim 10 depends on claim 8, thus, the motivation of claim 8 is applied to claim 10.includes one or more maxdiff algorithms. Atty. Dkt. No. 1933.4130000-5 -Joshi etal. Reply to Office Action of September 30, 2019Application No. 15/597,594  
As per claim 11, the rejection of claim 8 is incorporated and further Luo et al Luo (US 2015/0149508 A1) discloses,
wherein the histogram includes a first number of buckets and wherein the number of buckets for the output summarized histogram is less than the first number of buckets (para.[0040]; “statistical summarizer 102 can continue to select two or more other buckets and combine them based on the minimum error criteria as a measure of the difference between their indicators until ultimately the desired number of buckets, namely, five (5) is achieved”).	The modification would be obvious to one of ordinary skill in the art at the time the invention was filed to reduce the number of buck to be displayed in order fit the item into user interface and provide compact summary that adequately represent the data.

6.	Claims 5 – 7, 12 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al (US 2008/0260451 A1), in view of Zhang et al (US 20170235974 A1), in view of Luo et al (US 2015/0149508 A1), in view of Das et al (US 2005/0223019 A1), and further in view of Luo et al (US 2015/0220617 A1).
As per claim 5, the rejection of claim 1 is incorporated, Ding et al (US 2008/0260451 A1), Zhang et al (US 20170235974 A1), Luo et al (US 2015/0149508 A1), and Das et al (US 2005/0223019 A1) does not disclose wherein the histogram includes a plurality of buckets, bucket boundaries for each bucket of the plurality of buckets, and a frequency associated with each bucket of the plurality of buckets
	However, Luo et al (US 2015/0220617 A1) in an analogous art discloses,
wherein the histogram includes a plurality of buckets, bucket boundaries for each bucket of the plurality of buckets, and a frequency associated with each bucket of the plurality of buckets (para.[0020]; “the 2-D histogram will consist of 50*50=2500 buckets …………..each bucket can be represented as (i, j, freq), where i and j are the index to a bucket and "freq" (frequency) is the number of the rows falling in that bucket”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Luo (US 2015/0220617 A1)  into the combine teaching of Ding, Zhang, Luo (US 2015/0149508 A1), and Das to improve the speed of processing the histogram data requested from the data maintained in the system of Ding, Zhang, Luo, and Das to selectivity and cardinality estimation for query optimizers when processing queries that can use high dimension histograms (Luo: para.[0005]).
As per claim 6, the rejection of claim 5 is incorporated and further Luo et al (US 2015/0220617 A1) discloses,
wherein the generating the output summarized histogram further comprises: comparing a bucket boundary of a first bucket of the histogram with a new bucket boundary for the output summarized histogram; determining, based on the comparing, that the bucket boundary of the first bucket of the histogram does not match the new bucket boundary for the output summarized histogram (para.[0023]; “if the predicate falls in a bucket that doesn't belong to cluster 1 to 14, then a check is made to see if it belongs to cluster 15 or 16. If this is still not the case, it is consider as a candidate for cluster 17”).
in response to the determining, aggregating a frequency associated with the first bucket with a frequency of a second bucket of the histogram to produce an aggregated frequency value and associating the aggregated frequency value with the new bucket boundary for the output summarized histogram (para.[0023]; “if the predicate falls in a bucket that doesn't belong to cluster 1 to 14, then a check is made to see if it belongs to cluster 15 or 16. If this is still not the case, it is consider as a candidate for cluster 17. These clusters are sorted in this order for checking at runtime”).As per claim 7, the rejection of claim 5 is incorporated and further Luo et al (US 2015/0220617 A1) discloses,
wherein the generating the output summarized histogram further comprises: comparing a bucket boundary of a first bucket of the histogram with a new bucket boundary for the output summarized histogram; determining, based on the comparing, that the bucket boundary of the first bucket of the histogram matches the new bucket boundary for the output summarized histogram, in response to the determining, associating a frequency associated with the first bucket with the new bucket boundary for the output summarized histogram (para.[0020]; “The database is scanned once to accumulate the frequency of each bucket. If a row with (c1, c2) value falls into a bucket, its frequency is increased by 1”).

Claims 12 - 14 are system claim corresponding to method claims 5 - 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 5 - 7 respectively above.

As per claim 15, Ding et al (US 2008/0260451 A1) discloses,
A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (para.[0082]; “a non-transitory
machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations” and para.[0106]; “storage device 1116 may include a machine readable medium 1122 on which is stored one or more sets of data structures or instructions”)
comprising:Atty. Dkt. No. 1933.4130000-6-Joshi etal. Reply to Office Action of January 23, 2020Application No. 15/597,594transmitting, to a remote system, a request for information in a dataset stored in the remote system (para.[0018]; “receiving a single request from the client in order to obtain the histogram data” and para.[0020]; “receiving, by the one or more processors and from a client device, a first histogram request to obtain data for a first histogram”).
in response to the request for data, receiving, from the remote system, a histogram related to the information in the dataset (para.[0078]; “creates the histogram at operation 712, and presents the histogram in the user interface at operation”).
	Ding does not specifically disclose wherein the client device is prevented from accessing the information in the dataset.
	However, Zhang et al (US 20170235974 A1) in an analogous art discloses, 
wherein the client device is prevented from accessing the information in the dataset (para.[0024]; “privacy protector 160 may receive the dataset 135 and a query 115 and may generate an answer 165 with privacy using the dataset 135 and the query 115. The answer 165 may then be published or provided to the client device”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the protecting the privacy of datasets responsive to linear queries on histograms of the system of Zhang into efficient retrieval of data from database of the system of Ding to prevent unauthorized access to confidential data in the system of Ding.
	Neither Ding nor Zhang specifically disclose receiving a user input specifying a number of buckets for an output summarized histogram, wherein the user input is based on an optimization strategy involving at least one of a hardware resource or software resource of the client device; processing the histogram to produce an aggregated frequency data distribution; applying one or more pairwise comparison algorithms to the aggregated frequency data distribution; determining new bucket boundaries for the output summarized histogram based on (a) the determined number of buckets for the output summarized histogram and (b) the applied one or more pairwise comparison algorithms; and generating the output summarized histogram with the number of determined buckets and with the new bucket boundaries.
	However, Luo et al (US 2015/0149508 A1) in an analogous art discloses,
receiving a user input specifying a number of buckets for an output summarized histogram (Claim 9; “receiving as input through a user interface the desired total number of buckets and the one or more criteria”).
wherein the user input is based on an optimization strategy involving at least one of a hardware resource or software resource of the client device (claim 8; “determining the desired total number of buckets by considering one or more of the following: cost of memory, storage, computational resources for maintaining a histogram, and input provided by a database administrator and/or database user”).
processing the histogram to produce an aggregated frequency data distribution (para.[0013]; “one or more criteria that are used for combining the buckets can be associated with the indicator values in order to provide a summary ( e.g.,histogram)”, para.[0025]; “database systems can use histograms to group table column values into "buckets" according to their frequency distribution as a summary” and para.[0026]; “fixed number of buckets for histogram, for example, 250, can be assumed. This number may be adjusted over time”, thus, where combining bucket in the histogram is “processing … the histogram to produce aggregated data distribution”).
applying one or more pairwise comparison algorithms to the aggregated frequency data distribution (para.[0036]; “adjacent buckets can be selected based on the proximity of their associated frequencies. …. two adjacent buckets that have the least difference between their indicators can be selected to be combined into one (or a single) bucket ……. after one or more intermediate phases 120, a final phase 122 can yield the desired number of buckets”).
determining new bucket boundaries for the output summarized histogram based on (a) the determined number of buckets for the output summarized histogram (para.[0031]; “adjacent buckets in the arrangement can be combined into a single bucket successively based on one or more criteria to effectively reduce the total number of buckets until a desired total number of buckets is reached”, thus, combining bucket is interpreted as “determine new buck boundary”).
 and (b) the applied one or more pairwise comparison algorithms (NOTE: para.[0067; “master AMP probes the merge of each pair of neighbor buckets in the current Result_List. Rank the possible merges of these pairs so that we can start to merge the best candidates”).
and generating the output summarized histogram with the number of determined buckets and with the new bucket boundaries (para.[0041]; “resulting five (5) buckets are depicted in FIG. 2C as buckets B1, B2, B3, B4 and B5 where they can serve as a summary for the distribution of the distinct values” and para.[0042]; “FIG. 3A depicts the resulting summary 302 that can be obtained”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate summarization of database information of the system of Luo into the efficient retrieval of data from database of the system of Ding and protecting the privacy of datasets responsive to linear queries on histograms of the system of Zhang to provide database statistics that accurately reflects the user intention.
	Luo discloses proximity merging of bucket based on their associated frequency which can be interpreted as pairwise comparison algorithm, however, to explicitly explain that pairwise comparison algorithm is obvious to one of ordinary skill in the art, Das et al (US 2005/0223019 A1) in an analogous art discloses,
the applied one or more pairwise comparison algorithms (para.[0063]; “construction algorithm such as the equi-depth algorithm, or the maxdiff algorithm”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Das into the combine teaching of Ding, Zhang, and Luo to efficiently generate a statistics of the data maintained in the database of the system of Ding, Zhang, and Luo for providing algorithm that can be used to process the data and generate relevant output that adequately represent the data.
Neither Ding nor Zhang nor Luo et al (US 2015/0149508 A1) nor Das specifically disclose wherein the histogram includes a plurality of buckets, bucket boundaries for each bucket of the plurality of buckets, and a frequency associated with each bucket of the plurality of buckets, wherein the generating the output summarized histogram further comprises: comparing a bucket boundary of a first bucket of the histogram with a new bucket boundary for the output summarized histogram; determining, based on the comparing, that the bucket boundary of the first bucket of the histogram does not match the new bucket boundary for the output summarized histogram; in response to the determining, aggregating a frequency associated with the first bucket with a frequency of a second bucket of the histogram to produce an aggregated frequency value; and associating the aggregated frequency value with the new bucket boundary for the output summarized histogram.
However, Luo et al (US 2015/0220617 A1) in an analogous art discloses,
wherein the histogram includes a plurality of buckets, bucket boundaries for each bucket of the plurality of buckets, and a frequency associated with each bucket of the plurality of buckets  (para.[0020]; “the 2-D histogram will consist of 50*50=2500 buckets …………..each bucket can be represented as (i, j, freq), where i and j are the index to a bucket and "freq" (frequency) is the number of the rows falling in that bucket”).
wherein the generating the output summarized histogram further comprises: comparing a bucket boundary of a first bucket of the histogram with a new bucket boundary for the output summarized histogram; determining, based on the comparing, that the bucket boundary of the first bucket of the histogram does not match the new bucket boundary for the output summarized histogram (para.[0023]; “if the predicate falls in a bucket that doesn't belong to cluster 1 to 14, then a check is made to see if it belongs to cluster 15 or 16. If this is still not the case, it is consider as a candidate for cluster 17”).
 in response to the determining, aggregating a frequency associated with the first bucket with a frequency of a second bucket of the histogram to produce an aggregated frequency value; and associating the aggregated frequency value with the new bucket boundary for the output summarized histogram (para.[0023]; “if the predicate falls in a bucket that doesn't belong to cluster 1 to 14, then a check is made to see if it belongs to cluster 15 or 16. If this is still not the case, it is consider as a candidate for cluster 17. These clusters are sorted in this order for checking at runtime”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Luo (US 2015/0220617 A1)  into the combine teaching of Ding, Zhang, Luo (US 2015/0149508 A1), and Das to improve the speed of processing the histogram data requested from the data maintained in the system of Ding, Zhang, Luo, and Das to selectivity and cardinality estimation for query optimizers when processing queries that can use high dimension histograms (Luo: para.[0005]).

As per claim 16, the rejection of claim 15 is incorporated and further Luo et al (US 20150149508 A1) discloses,
wherein the at least one of a hardware resource or software resource is a level of memory usage for query execution based on the output summarized histogram at the client device (para.[0009]; “an optimal query plan is a plan with the lowest cost (e.g., lowest response time, lowest CPU and/or I/O processing cost, lowest network processing cost). The response time can be the amount of time it takes to complete the execution of a database operation”).
 	Claim 9 depends on claim 8, thus, the motivation of claim 8 is applied to claim 9.
.  
As per claim 17, the rejection of claim 15 is incorporated and further Das et al (US 2005/0223019 A1) discloses,
wherein the one or more pairwise comparison algorithms includes one or more maxdiff algorithms (para.[0063]; “construction algorithm such as the equi-depth algorithm, or the maxdiff algorithm”).
Claim 10 depends on claim 8, thus, the motivation of claim 8 is applied to claim 10..  
As per claim 18, the rejection of claim 15 is incorporated and further Luo et al Luo (US 2015/0149508 A1) discloses,
wherein the histogram includes a first number of buckets and wherein the number of buckets for the output summarized histogram is less than the first number of buckets (para.[0040]; “statistical summarizer 102 can continue to select two or more other buckets and combine them based on the minimum error criteria as a measure of the difference between their indicators until ultimately the desired number of buckets, namely, five (5) is achieved”).	The modification would be obvious to one of ordinary skill in the art at the time the invention was filed to reduce the number of buck to be displayed in order fit the item into user interface and provide compact summary that adequately represent the data.

Claim 20 is a tangible computer-readable device claim corresponding to method claim 14, and rejected under the same reason set forth in connection to the rejection of claim 14 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/23/2021